RESOLUCIÓN
Al escrito por derecho propio, “no ha lugar”.
Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
El Juez Asociado Señor Estrella Martínez *839emitió un voto particular disidente, al cual se unió el Juez Asociado Señor Colón Pérez. El Juez Asociado Señor Mar-tínez Torres proveería “no ha lugar” por craso incumpli-miento con el Reglamento de este Tribunal. La Jueza Aso-ciada Señora Pabón Charneco no intervino.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo